                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        GREENSBORO DIVISION

                          Civil Action Number: 1:21-CV-279


 D/S NORDEN A/S                       )
                                      )
            Plaintiff,                )
                                      )
 v.                                   )              PROPOSED ORDER
                                      )
 BLUESTONE COAL SALES                 )
 CORPORATION and                      )
 BLUESTONE RESOURCES,                 )
 INC.                                 )
                                      )
            Defendants.               )


                ORDER AUTHORIZING ISSUANCE OF
       PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

       Having reviewed and considered Plaintiff D/S NORDEN A/S’s Verified Complaint

for issuance of process of attachment, together with the Declaration of E. Winslow Taylor

that Defendants cannot be found within the District, and finding that the conditions of Rule

B of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal

Rules of Civil Procedure appear to exist;

       IT IS HEREBY ORDERED as follows:

       1.     That the Clerk of Court issue Process of Maritime Attachment and

Garnishment pursuant to Rule B, as prayed for in the Verified Complaint, against all bank

accounts, checks, payments made to, held or which may be receivable by, the garnishees




      Case 1:21-cv-00279-TDS-JEP Document 1-15 Filed 04/01/21 Page 1 of 4
on behalf of Defendants, monies, disbursement advances, goods or other services,

documents of title, shares of stock or other financial instruments and any other funds,

collateral or property of any kind belonging to, claimed by, or held for the benefit of

Defendants within this District in an amount up to USD 126,293.22 pursuant to

Supplemental Rule B, and the same be attached as may be found in the possession, custody,

or control of the garnishee(s) or which are found in the possession or control of specific

garnishee Truist Bank (formerly BB&T Bank) and said Order being equally applicable

with respect to the issuance and service of additional Writs of Maritime Attachment and

Garnishment upon any garnishee in this district not named therein; and

       2.     That all persons claiming any interest in the property attached or garnished

pursuant said Order, upon application to the Court, be entitled to a prompt hearing in which

the Plaintiff shall be required to show why the attachment should not be vacated or further

relief granted; and

       3.     That supplemental process enforcing this Order may be issued by the Clerk

upon application without further order of the Court; and

       4.     That a copy of this Order be attached to an served with the Writ of Maritime

Attachment and Garnishment; and

       5.     That pursuant to Rule B(1)(b)(ii) E. Winslow Taylor, of Taylor & Taylor

Attorneys at Law, PLLC, counsel for Plaintiff is specially appointed to make service of the

Writ of Maritime Attachment or Garnishment, along with a copy of the Verified Complaint

and other ancillary documents in this action. Mr. Taylor may further appoint or engage any




     Case 1:21-cv-00279-TDS-JEP Document 1-15 Filed 04/01/21 Page 2 of 4
other person at least 18 years of age and not a party to this action to make service of process

in this action without further order from the Court; and

       6.     That following the initial service by the United States Marshal or other duly-

designated process server upon the garnishee, supplemental service of Writ of Maritime

Attachment or Garnishment, as well as this Order, may be made by e-mail of facsimile

transmission to the garnishee; and

       7.     That Pursuant to Federal Rule of Civil Procedure 5(b)(2)(D), the garnishee

may consent, in writing, to accept service by any other means; and

       8.     That any tangible or intangible property in the hands of the garnishee(s) and

attached pursuant to this Order may be released from seizure without the necessity of

further orders of this Court, provided that the Marshal or garnishee(s) receives written

authorization to do so from the attorney who requested the attachment and garnishment

stating that he has conferred with all attorneys representing parties to the litigation and they

consent to the request for the release, and also provided that the Court has not entered any

subsequent orders modifying this arrangement for the release of the property which was

attached pursuant to this Order; and

       9.     That service of the garnishee as described above is deemed continuous

throughout the day from the time such service through the opening of the garnishee’s

business on the next business day.

       10.    Service on any garnishee, as described above, is deemed effective continuous

service throughout the day from the time of such service through the opening of the

garnishee’s business the next business day.




     Case 1:21-cv-00279-TDS-JEP Document 1-15 Filed 04/01/21 Page 3 of 4
Date: April 1, 2021

                                   ______________________________________
                                   UNITED STATES DISTRICT JUDGE




     Case 1:21-cv-00279-TDS-JEP Document 1-15 Filed 04/01/21 Page 4 of 4
